OMNITEK ENGINEERING CORP. Prospectus Supplement No. 4 (to Prospectus dated July 2, 2012) This Prospectus Supplement No. 4 dated May 15, 2013, contains information that supplements and updates our Prospectus dated July 2, 2012, Prospectus Supplement No. 1 dated August 8, 2012, Prospectus Supplement No. 2 dated November 5, 2012, and Prospectus Supplement No. 3 dated March 18, 2013. Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. This prospectus relates to the resale by selling stockholders beginning on page 12 of up to 5,282,559 shares of our common stock, no par value, which includes (1) 2,602,246 shares of common stock issued at a price of $2.12 per share, and (2) 2,602,246 shares of common stock issuable upon exercise of the outstanding Investor Warrants at an exercise price of $3.88 per share, that were issued in connection with the private placement closed on April 9, 2012; and (3) 78,067 shares of common stock issuable upon exercise of Placement Agent Warrantsin pursuant to the Engagement Agreement dated December 14, 2011. Periodic Report on Form 10-Q Attached hereto and incorporated by reference herein is our Annual Report on Form 10-Q for the period ended March 31, 2013, which we filed with the Securities and Exchange Commission on May 15, 2013. The information set forth in the attached Periodic Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.4 should be read in conjunction with, and delivered with, the Prospectus and all and Prospectus Supplements and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.4 supersedes the information contained in the Prospectus or Prospectus Supplements Annual Meeting Dates Set The Board of Directors set May 17, 2013, at 10:00 am Pacific Standard Time, as the date and time for holding of the Annual Meeting of Shareholders, which will be held at the Corporation’s offices at 1333 Keystone Way, Suite 101, Vista, California 92081. The Board also set the Record Date for shareholders entitled to notice and to vote as the close of business March 25, 2013.At the meeting, the shareholders will act on the following matters: (i) To elect four directors, the nominees are Werner Funk, Janice M. Quigley, George G. Chachas, and Gary S. Maier, for the ensuing year to serve until the next annual meeting of shareholders or until their successors are duly elected and qualified, and (ii) the ratification of the appointment of Sadler Gibb & Associates, LLC as the Company's independent accountants for the fiscal year 2013. Our common stock is quoted on the OTCBB under the symbol “OMTK.” On May 14, 2013, the closing price of our common stock as reported on the OTCBB was $2.19. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 4 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 4 is May 15, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, Suite 101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of May 8, 2013, the Registrant had 19,749,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three months ended March 31, 2013 and March 31, 2012 2 Condensed Statements of Cash Flows for the three months ended March 31, 2013 and March 31, 2012 3 Notes to the Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis of the Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 11 Item 4.Controls and Procedures 11 PART II - OTHER INFORMATION Item 1.Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3.Defaults Upon Senior Securities 12 Item 5.Other Information 12 Item 6.Exhibits 13 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable -related party Inventory Prepaid expense Deposits Short-term investments, net - Total Current Assets FIXED ASSETS, net OTHER ASSETS Long-term investments, net Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued compensation - related parties Accounts payable - related parties ) - Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,749,582 and 19,749,582 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. Page 1 Table of Contents OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, REVENUES $ $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense - ) Interest income - Total Other Income (Expense) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. Page 2 Table of Contents OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Amortization of premium on long-term investments - Amortization of premium on short-term investments - Options and warrants granted Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable–related parties Deposits ) ) Prepaid Expense ) Inventory ) Accounts payable and accrued expenses ) Customer deposits Accounts payable-related parties ) Accrued compensation-related parties ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) - Net Cash Used in Investing Activities ) - FINANCING ACTIVITIES Issuance of common stock for cash - Note Payable - Net Cash Provided by Financing Activities - NET DECREASE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
